Exhibit 10.1

 

CONFIDENTIAL

EXECUTION COPY

 

NAC GLOBAL TECHNOLOGIES, INC.

4720 Salisbury Road

Jacksonville, FL 32256

 

April __, 2016

 

Mr. Antonio Monesi

Chief Executive Officer

Bellelli Engineering S.p.A.

Viale della Cooperazione, 37

45100 Rovigo

Italy

 

Mr. Filippo M. Puglisi

Chief Executive Officer

Swiss Heights Engineering S.A.

Via Pioda 14

6900 Lugano

Switzerland

 

  Re:
Binding Letter of Intent

 

Gentlemen:

 

This binding Letter of Intent (this “LOI”) outlines the general terms and
conditions pursuant to which NAC Global Technologies, Inc. (together with its
affiliates, the “Company” or “NAC”) proposes to execute a business combination
(the “Proposed Transaction”) with Bellelli Engineering S.p.A. (“Bellelli”) and
Swiss Heights Engineering S.A (“Swiss Heights”), or an entity to be formed by
Bellelli and Swiss Heights which shall be referred to herein as “SHE Holding
Co.” (together with Bellelli and Swiss Heights, the “SHE Parties”),
substantially in accordance with the proposed terms and conditions in Exhibit A
hereto (the “Term Sheet”).

 

1. Definitive Agreements. The obligations of the SHE Parties and the Company to
consummate the Proposed Transaction are subject to and conditioned upon the
negotiation and execution of definitive agreements, including a merger, share
exchange or other acquisition agreement (the “Acquisition Agreement”) and other
documents (collectively with the Acquisition Agreement, the “Definitive
Agreements”), containing such terms and provisions as are customarily included
in documentation for a transaction of this nature and magnitude and as are
otherwise agreed to by the SHE Parties and the Company. The closing of the
Proposed Transaction contemplated hereby (the “Closing”) will be subject to the
satisfaction of all conditions precedent to closing as identified in the
Acquisition Agreement and as set forth on the attached Term Sheet. The SHE
Parties and the Company will use their commercially reasonable best efforts to
enter into Definitive Agreements on or before May 9, 2016.

 

2. Confidentiality; Publicity. The parties acknowledge that on or about the date
hereof they are entering into a separate Mutual Non-Disclosure Agreement (the
“NDA”), and that the terms of this LOI and the discussions between the parties
and their Representatives (as defined below) will be subject to the terms and
conditions of the NDA. Except as required by applicable law, rule or regulation
(including U.S. Securities and Exchange Commission (the “SEC”) and applicable
stock exchange requirements) or any governmental, judicial, regulatory or
supervisory authority having jurisdiction over such party or its affiliates or
any of their respective officers, directors, employees, consultants,
contractors, agents and financial and legal advisors (collectively with such
affiliates, such party’s “Representatives”) (any of the foregoing, “Applicable
Law”), neither the Company (including its officers, directors, employees,
shareholders and affiliates), on the one hand, nor the SHE Parties (including
their respective officers, directors, employees, shareholders and affiliates),
on the other hand, will make any public announcements relating to the Proposed
Transaction without the prior written consent of the other parties. In the event
a public announcement relating to the Proposed Transaction is required by
Applicable Law (including any filing of a Form 8-K by the Company announcing the
Company’s entrance into this LOI), the disclosing party will consult with the
other parties with respect to such disclosure reasonably in advance of making
such disclosure, and will consider in good faith and accept all reasonable
comments on such disclosure made by the other parties.

 





 

CONFIDENTIAL

 

3. Exclusivity. In consideration of the considerable time, effort and expense to
be undertaken by the SHE Parties in connection with the Proposed Transaction,
the Company agrees that during the period beginning with the date that this LOI
is accepted by the SHE Parties as set forth on the signature page hereto and
ending sixty (60) days thereafter (such period, the “Exclusivity Period”), the
Company will not, and the Company will cause its Representatives not to,
directly or indirectly, solicit or initiate or enter into discussions,
negotiations or transactions with, or encourage, or provide any information to,
any individual, corporation, partnership, limited liability company or other
entity or group (other than the SHE Parties and their affiliates) concerning any
transaction with respect to the direct or indirect sale, transfer, license or
other disposition of the Company, its equity interests or its business or
material assets (outside of the ordinary course of business), whether by
purchase, merger, consolidation, recapitalization, exclusive license or
otherwise, or any similar transaction that would reasonably be expected to
prohibit or materially impair the Proposed Transaction (a “Competing
Transaction”), or enter into any agreement in principle, letter of intent or
definitive agreement with respect thereto. The Company shall immediately suspend
any pre-existing discussion with all parties other than the SHE Parties
regarding any solicitation or offer for a Competing Transaction. During the
Exclusivity Period, the Company shall promptly (but in any event within 2
business days) after receipt notify the SHE Parties if it receives any
solicitation or offer for a Competing Transaction. The Company represents that
neither the Company nor any of its affiliates or shareholders is party to or
bound by any binding or non-binding agreement or understanding with respect to
any Competing Transaction. Without limiting any other rights or remedies
available to the SHE Parties under this LOI or applicable law, if any time
during the Exclusivity Period the Company enters into a letter of intent,
agreement or other commitment relating to any Competing Transaction (however
structured), the Company shall pay to the SHE Parties the amount of their
reasonable costs and expenses (including attorneys’ fees and costs) incurred in
connection with this LOI and the Proposed Transaction, including the
structuring, investigation, documentation and negotiation of the Proposed
Transaction.

 

4. Conduct of Business. During the Exclusivity Period, except with the prior
written consent of the SHE Parties, the Company will: (a) conduct its business
in the ordinary course in a manner consistent with past practice (except as
expressly otherwise contemplated herein), including maintaining normal cash
collection and payment policies and paying expenses, payables and other
obligations when due in the ordinary course; (ii) maintain its properties and
other assets in good working condition (normal wear and tear excepted); and
(iii) use its best efforts to maintain the business and employees, customers,
assets and operations as an ongoing concern in accordance with past practice.

 

5. Access. Prior to the Termination Date (as defined below), the Company will,
upon reasonable advance notice and during normal business hours, afford the SHE
Parties and their Representatives with reasonable access to its assets,
properties, facilities, books and records and personnel. The Company will
furthermore cooperate with the SHE Parties and their Representatives regarding
all due diligence matters, including document requests. Prior to the Termination
Date, the Company will promptly (but in any event within 48 hours) after it
becomes aware of such event notify the SHE Parties of any material adverse event
affecting the Company, its businesses or the Company’s ability to consummate the
Proposed Transaction in accordance with the terms and conditions of this LOI.

 



2

 

CONFIDENTIAL

 

6. Expenses. Whether or not the parties enter into Definitive Agreements with
respect to the Proposed Transaction (but subject to the terms and conditions of
the Definitive Agreements if the parties do enter into the Definitive
Agreements), and except as otherwise provided herein, each of the parties hereto
will pay its own costs and expenses (including legal, financial advisory and
accounting fees and expenses) incurred at any time in connection with pursuing
or consummating the Proposed Transaction.

 

7. Termination. This LOI will can be terminated as follows: (a) by the mutual
written agreement of the parties to terminate this LOI; or (b) by the Company or
any of the SHE Parties after the expiration of the Exclusivity Period. Any
termination of this LOI pursuant to clause (b) above shall be pursuant to a
written notice provided by the terminating party to the other set of parties
and, except as otherwise set forth in such notice, any termination in accordance
with this paragraph 7 shall be effective upon receipt of such written notice by
the non-terminating party (the date of termination being the “Termination
Date”). Upon termination of this LOI, this LOI will be deemed null, void and of
no further force or effect, and all obligations and liabilities of the parties
under this LOI or otherwise related to the Proposed Transaction will terminate,
except for the respective continuing obligations of the parties in paragraphs 2
and 6 and this paragraph 7 (and paragraphs 8 and 9 with respect to the
interpretation and enforcement thereof), which will survive any termination of
this LOI indefinitely (unless a lesser period is expressly contemplated by their
terms). The termination of this LOI will not relieve any of the parties of
liability for such party’s pre-termination breach of this LOI or any other
agreement among the parties.

 

8. Governing Law; Jurisdiction; Waiver of Jury Trial. This LOI and the rights
and obligations of the parties hereunder will be governed by and construed under
and in accordance with the laws of the State of New York, without regard to
conflicts of law principles that would result in the application of any laws
other than the laws of the State of New York. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction, of the state and federal courts seated in New York County, New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this LOI or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (a) agrees not to commence any such action or proceeding except
in such courts, (b) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such court, (c) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action or proceeding in any
such court, and (d) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. Each party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each party hereby
knowingly, voluntarily and intentionally irrevocably waives the right to a trial
by jury in respect to any litigation, dispute, claim, legal action or other
legal proceeding based hereon, or arising out of, under, or in connection with,
this LOI.

 

9. Miscellaneous. This LOI supersedes any prior written or oral understanding or
agreements between the parties related to the subject matter hereof (other than
the NDA). This LOI may be amended, modified or supplemented only by written
agreement of the parties. The headings set forth in this LOI are for convenience
of reference only and shall not be used in interpreting this LOI. In this LOI,
the term “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding or succeeding such
term and shall be deemed in each case to be followed by the words “without
limitation”. As used in this LOI, a “business day” means a day other than a
Saturday, Sunday or day on which commercial banks in New York, New York are
authorized or obligated by law or executive order to close. This LOI may be
executed in any number of counterparts (including by facsimile, pdf or other
electronic document transmission), each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



3

 

CONFIDENTIAL

 

Please acknowledge your acceptance of and agreement to the foregoing by signing
and returning to the undersigned as soon as possible a counterpart of this LOI.

 



  Very truly yours,         NAC Global Technologies, Inc.
(on behalf of itself and its affiliates)       By:              Name:     Title:
 

 

ACCEPTED AND AGREED TO AS OF

April ___, 2016

 



Bellelli Engineering S.p.A.       By:             Name:     Title:    

 

Swiss Heights Engineering, S.A.


 

By:             Name:     Title:    

  

 

[Signature Page to Letter of Intent]



4

 

CONFIDENTIAL

 

EXHIBIT A

 

SUMMARY OF THE TERMS OF THE PROPOSED TRANSACTION
(all figures in $USD)

 



Merger Partner:   NAC Global Technologies, Inc. (together with its affiliates,
the “Company” or “NAC”) Place of Incorporation:   Nevada, United States Trading
Symbol:   NACG Stock Exchange:   OTCBB       Merger Partners:   Bellelli
Engineering S.p.A. (“Bellelli”) and Swiss Heights Engineering, S.A. (“Swiss
Heights”), or an entity to be formed by Bellelli and Swiss Heights which shall
be referred to herein as “SHE Holding Co.” (together with Bellelli and Swiss
Heights, the “SHE Parties”).       Proposed Transaction and Combined Company
Name:   Subject to legal and accounting structuring advice, in the Proposed
Transaction the parties will enter into a reverse merger, share exchange or
other business combination pursuant to which the SHE Parties will become
wholly-owned subsidiaries of NAC, and the shareholders of the SHE Parties will
receive equity interests of NAC.  The name of the post-merger public company
(the “Combined Company”) may be changed after the closing of the Proposed
Transaction (the “Closing”) to a name to be determined.         Public Company
Ownership:   Upon Closing, the holders of NAC capital stock and other equity
interests, including any holders of options or warrants (other than (i) the
Series A Warrants and Series B Warrants issued pursuant to the final prospectus
of the Company filed with the Securities and Exchange Commission (File No.
333-200969) and effective as of August 11, 2015, and (ii) the Warrant for 21,800
shares of Company common stock issued by the Company to Ruggiere Ventures, LLC
on January 8, 2015 (clauses (i) and (ii) together, the “Warrants”)) (the “NAC
Shareholders”), shall be entitled to retain 4.25% of the capital stock of the
Combined Company on a fully-diluted basis.  The Warrants will be excluded from
this 4.25% calculation (provided, that the terms of the Warrants may not be
amended without the prior written consent of the SHE Parties).       Company
Liabilities:   NAC may not have more than a total of $1,200,000 in debt that is
due and payable within 12 months after the Closing.  Any debt exceeding such
$1,200,000 aggregate limit that is due and payable within 12 months after the
Closing must be extended or refinanced for at least an additional 12 months
after the Closing at mutually agreeable terms to all parties, including the SHE
Parties.  Unless otherwise agreed by the SHE Parties, any NAC debt assumed or
retained by the Combined Company cannot be dilutive to the Combined Company
shareholders.  For purposes hereof, “debt” will include all obligations for
indebtedness for borrowed money (including promissory notes, term loans and
lines of credit), deferred purchase price payments (excluding ordinary course
trade payables), capital lease obligations, guarantees for third party debt and
payables that are either more than 120 days past due (including the amounts owed
to Robinson Brog Leinwand Greene Genovese & Gluck P.C.) or owed to related
parties.

 

5

 

CONFIDENTIAL

 

Board Members:   At the Closing, the Board of Directors of the Combined Company
shall be comprised of the following:  Vincent Genovese, present CEO of NAC
Global; Antonio Monesi; Filippo M. Puglisi; a board member appointed by Messrs.
Monesi and Puglisi; and an independent board member appointed by Messrs.
Genovese, Monesi and Puglisi.       Major U.S. Annual Reporting Form:   10-K    
  Incorporation of Combined Company:   Nevada       Listed Exchange
Post-Closing:   OTCBB       Future Financing:   The parties acknowledge that
pursuant to existing agreements between Newbridge Securities Corporation
(“Newbridge”) and the SHE Parties, after the Closing, Newbridge will have the
right of first refusal to act as sole book runner and lead managing underwriter
for any all future public and private equity and/or debt offerings (excluding
commercial bank debt) for a period of time after the Closing for any future
financing where an underwriter and/or placement agent is utilized.      
Additional Closing Conditions:   The obligations of the Company and the SHE
Parties to enter into the Proposed Transaction is subject to customary
conditions appropriate for an acquisition of this size and complexity,
including:           (i) Completion by both sets of parties and their
Representatives of all business, tax, accounting, legal and other due diligence
reviews of the parties (in parallel with the negotiation of the Definitive
Documents), with results satisfactory to each party in all respects;            
(ii) The negotiation and execution of the Acquisition Agreement and other
Definitive Documents, including NAC Shareholder support agreements, NAC
Shareholder lock-up agreements and the Genovese employment agreement (as
described below);             (iii) No material adverse change in NAC’s
business, operations, prospects or financial condition;             (iv) The
representations and warranties of all parties being true and correct at signing
and closing;               (v) Receipt of all equity holder, governmental,
regulatory and third party requisite approvals and consents, including, if
required, the completion of the SEC process and any required approvals of NAC’s
stockholders; and             (vi) Subject to such customary additional terms
not inconsistent with the above as agreed between the parties.

 

6

 

CONFIDENTIAL

 

Confirmatory Due Diligence:   Each of the Company, on the one hand, and the SHE
Parties, on the other hand, will conduct due diligence on the other, including,
if reasonably requested, visiting and inspecting the offices and facilities of
the other and meeting with management.  Each of the Company, on the one hand,
and the SHE Parties, on the other hand, will and will cause their
Representatives to extend their reasonable cooperation to the other set of
parties and their respective Representatives in connection with such
investigation and provide reasonable access during normal business hours to
their books and records, facilities, accountants, management, officers,
directors and key employees for the purpose of conducting such due diligence
investigation.  Without limiting the foregoing, each of the Company, on the one
hand, and the SHE Parties, on the other hand, will cause their auditors to
reasonably cooperate with the other set of parties and their respective
Representatives.         Management:   After the Closing, Mr. Genovese shall
remain as CEO of the Combined Company and be in charge of the operations of
NAC’s wholly-owned operating subsidiary, NAC Drive Systems, Inc.  As a condition
to and subject to the Closing, his present employment agreement will be amended
(or a new agreement drafted) for either (i) a 2 year term from Closing at a
salary of $125,000 per year or (ii) a 1 year term from Closing at a salary of
$150,000 per year.  Any power of attorney of Mr. Genovese with respect to the
Combined Company will be defined jointly with SHE Parties prior the Closing or
at the first board meeting thereafter.       Governing Law and Jurisdiction:  
State of New York



 

7



 

 